Citation Nr: 1026171	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-29 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether the Veteran is entitled to continued compensation 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003, for 
arthritis, chronic polyarticular, multiple joints, for 
noncompensable limitation of motion of joint(s) not encompassed 
within the current evaluations assigned under DC 5002. 

2.  Entitlement to an evaluation in excess of 10 percent for 
polyarticular arthritis of the right knee.  

3.  Entitlement to an evaluation in excess of 30 percent for 
polyarticular arthritis of the right shoulder. 

4.  Entitlement to an evaluation in excess of 10 percent for 
polyarticular arthritis of the right hand, to include a claim 
that the Veteran is entitled to a separate evaluation for 
limitation of motion of the right wrist.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1941 to September 
1944. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Board notes that, by a rating decision issued in November 
2009, the RO denied a claim of entitlement to service connection 
for the right wrist.  The Veteran has not specifically disagreed 
with that rating decision, and no statement of the case has been 
issued.  Therefore, the Board does not have jurisdiction to 
address that claim.  However, the Veteran has perfected appeal of 
a claim for an increased rating for right hand disability, and 
has perfected appeal of a claim that he has noncompensable 
limitations of motion of joints not encompassed within the 
current evaluations.  The Board finds that the issues on appeal 
are more accurately stated as noted on the title page of this 
decision.  

It appears to the Board that the Veteran's claim for continuation 
of an evaluation under DC 5003, and his claim for an evaluation 
in excess of 10 percent for polyarticular arthritis of the right 
hand, to include a claim that he is entitled to a separate 
evaluation for limitation of motion of the right wrist, may be 
inextricably intertwined with the claim for service connection 
for arthritis of the right wrist, which was denied in a November 
2009 rating decision, although the Board notes that this is not 
entirely clear.  The Veteran's contentions must be clarified on 
Remand.  If the issues, as clarified, are inextricably 
intertwined with the claim for service connection for a right 
wrist disorder, then the RO should address that issue as noted in 
the Remand below.  The fact that an issue is inextricably 
intertwined does not establish that the Board has jurisdiction of 
the issue, only that the Board cannot fairly proceed while there 
are outstanding matters that must be addressed by the RO in the 
first instance.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

Increased Ratings 

The Veteran seeks increased evaluations for his service-connected 
polyarticular arthritis of the right hand disability (currently 
rated as 10 percent disabling), polyarticular arthritis of the 
right knee disability (currently rated as 10 percent disabling), 
and polyarticular arthritis of the right shoulder disability 
(currently rated as 30 percent disabling).  He asserts that the 
current symptoms associated with these conditions present a 
greater degree of impairment than the currently assigned 
evaluations would indicate.  

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate. 38 
U.S.C.A. § 5103A.  When available evidence is too old for an 
adequate evaluation of the Veteran's current condition, VA's duty 
to assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).

Here, the Veteran was last afforded a VA joints examination of 
the right shoulder and right knee in July 2007, nearly three 
years ago.  He asserts that his conditions have worsened since 
that time.  The Veteran and his representative particularly point 
to the fact that he now requires the assistance of a home 
healthcare technician and has been issued a four-wheeled walker 
to assist in ambulation.  As the Veteran's statements indicate 
that the service-connected disabilities may have worsened, the 
Board finds that an additional examination is needed to determine 
the current severity of the right hand, right knee, and right 
shoulder disabilities.  

Also, with respect to the right hand disability, it is noted that 
the July 2007 VA examination contained no limitation of motion 
findings.  As the Veteran is currently rated under Diagnostic 
Codes 5002-5228  -  codes that are predicated upon limitation of 
motion  - a new examination which specifically addresses 
limitation of motion of the thumb, or any other affected 
individual digits of the right hand, should be obtained.  

Claim for continuation of compensation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, for noncompensable 
limitations of motion 

The Veteran's claim for an increased rating was received in April 
2007; at that time his combined evaluation for compensation was 
20 percent for polyarticular arthritis of multiple joints, under 
DC 5003, which provides a maximum schedular evaluation of 10 
percent for one joint affected by noncompensable limitation of 
motion, and a maximum schedular evaluation of 20 percent where 
two or more major joints are affected by noncompensable 
limitation of motion.  

In the September 2007 rating decision, which assigned separate 
evaluations for each of three joints affected by polyarticular 
arthritis, the RO terminated the rating for polyarticular 
arthritis of multiple joints, under Diagnostic Code 5003, and 
substituted ratings for the right shoulder, right hand, and right 
knee.  However, the Veteran contends that he is entitled to 
continuation of the evaluation under DC 5003 for noncompensable 
limitation of motion of joints other than the right shoulder, 
right wrist, and right hand.  The Veteran contends that this 
award cannot be reduced because it has been in effect for more 
than 20 years and is protected.  See 38 C.F.R. § 3.951(b) (2009).

The Board notes that protection under 38 C.F.R. § 3.951(b) is 
afforded to the disability and not to the diagnostic code used to 
rate the disability.  See VAOPGCPREC 13-92; see also Gifford v. 
Brown, 6. Vet. App. 269, 271 (1994); Sanders v. West, 13 Vet. 
App. 491 (2000).  In this case, the 20 percent rating in effect 
for polyarticular arthritis has not been disturbed; rather, a 
different Diagnostic Code (DC 5003) has been assigned to the 
disability to account for chronic residuals (i.e., each affected 
joint) of the rheumatoid arthritis disease process.  

The Ro determined that continuation of the evaluation for 
noncompensable limitation of motion was not authorized, since the 
service-connected disability, arthritis, was still service-
connected, but simply more favorable rated under a different 
Diagnostic Code, DC 5002.  However, in this case, the Veteran 
contends that he has noncompensable limitation of joints other 
than the right hand, right shoulder, and right knee, to include 
the right wrist.  The Veteran further contends that current 
evaluations under DC 5002 do not encompass noncompensable 
limitation of other joints.  Ordinarily, ratings under DC 5003, 
for noncompensable limitations due to arthritis, cannot be 
combined with compensable limitations due to arthritis.  However, 
it appears to the Board that DC 5002 may be an exception to this 
rule.  

Further, the Board notes that September 2009 VA examination of 
the right wrist, among other joints, but not including the right 
shoulder or right knee, disclosed limitation of motion of the 
right wrist.  The RO denied service connection for arthritis of 
the right wrist, on the basis that the examiner did not assign a 
diagnosis of arthritis of the right wrist, because the Veteran 
did not complain of pain on motion of the right wrist.  However, 
the examiner did not provide any explanation for the noted 
limitation of the right wrist other than the Veteran's service-
connected polyarticular arthritis.  

As the Veteran contends that he is entitled to an evaluation in 
excess of 10 percent for limitation of motion of the right thumb 
due to arthritis, it is not clear whether, during the 
examination, the Veteran distinguished between pain on motion of 
the thumb and pain on motion of the wrist, nor is it clear that 
the examiner made such a distinction.  The Board finds that the 
Veteran's contentions of record raise a claim that he is entitled 
to an increased evaluation for right hand disability on the basis 
of right thumb disability.  The medical evidence of record 
establishes that there is objective of degenerative disease of 
the articulation between the thumb and the wrist (degenerative 
changes of scaphoid and greater multangular bones).  The Veteran 
has not distinguished between thumb pain and wrist pain, nor does 
it appear that the examiner who conducted the 2009 VA examination 
of the hand.  To the extent that the Veteran's claim an 
evaluation in excess of 10 percent for polyarticular arthritis of 
the right hand includes a claim that the Veteran is entitled to a 
separate evaluation for limitation of motion of the bones of the 
thumb, it appears to the Board that the claim may be inextricably 
intertwined with the claim for service connection for a right 
wrist disorder.    

In a November 2009 rating decision, the RO denied a claim for 
service connection for a right wrist disorder.  The November 2009 
rating decision is not yet final, since the Veteran has until 
November 2010 to appeal that decision.  The claims files before 
the Board do not reflect that the Veteran has disagreed with that 
rating decision.  To that extent that the claims on appeal 
overlap with the claim for service connection for arthritis of 
the right wrist, the agency of original jurisdiction (AOJ) must 
determine whether the Veteran's contentions should be interpreted 
as a notice of disagreement with the November 2009 rating 
decision.  If so, the AOJ should advise the Veteran of the status 
of the claim, and whether action on the Veteran's part is 
necessary in order to continue adjudication of the claims on 
appellant.  If action on the Veteran's part is required, the 
Veteran should be advised of the time period in which he must 
complete any necessary action.  

The Board notes that, although the same manifestations of the 
same disability may not be separately compensated under the same 
Diagnostic Code, a Veteran may have separate and distinct 
manifestations attributable to the same injury, which would 
permit a rating under several diagnostic codes.  The critical 
element permitting the assignment of multiple ratings under 
several diagnostic codes is that none of the symptomatology for 
any one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).  On Remand, the RO should address 
whether there are manifestations of the service-connected 
disability which are not encompassed within the symptomatology 
included in the current ratings.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AOJ should review the contentions of 
record, and determine whether the claims on 
appeal are inextricably intertwined with any 
other claim, to include a claim for service 
connection for a right wrist disorder.  If so, 
the AOJ should determine whether the Veteran has 
disagreed with the November 2009 rating decision, 
and whether any action on the Veteran's part, to 
include submission of a notice of disagreement, 
is required in order to adjudicate the claims on 
appeal.  If so, the AOJ should advise the Veteran 
of any time period in which he must complete such 
action.  

2.  Obtain medical treatment records from all VA 
facilities at which the Veteran was treated from 
July 2007 to the present.  

3.  Afford the Veteran an opportunity to identify 
all non-VA providers who have recently treated 
him for right hand, right knee, or right shoulder 
complaints since July 2007.  The Veteran's 
response should be documented in writing and 
associated with the claims file.  

4.  The Veteran should be afforded the 
opportunity to submit or identify alternative 
records, that is, evidence other than clinical 
records, which might demonstrate right hand, 
shoulder, or knee impairment, or statements of 
individuals who have observed relevant disability 
symptoms.

5.  Schedule the Veteran for a VA joints 
examination.  The examiner must fully describe 
all current subjective and objective 
manifestations of the service-connected right 
shoulder and right knee disabilities.  All 
required testing, to include x-ray and repetitive 
motion testing, should be performed.

6.  Schedule the Veteran for a VA hand, thumb, 
and fingers examination.  The examiner must fully 
describe all current subjective and objective 
manifestations of the service connected right 
hand disability.  All required testing, to 
include limitation of motion findings, x-ray, and 
repetitive motion testing, should be performed.  
The examiner should clarify whether the Veteran's 
complaints of "right hand" or "right thumb" 
pain includes pain in a location that would be 
anatomically classified as the wrist or which 
affects right wrist motion.

7.  Then, the agency of original jurisdiction 
(AOJ) should review the claims file to ensure 
that the foregoing requested development is 
completed.  Readjudicate the claims on appeal, 
including any inextricably intertwined claim(s), 
in light of all applicable law and regulations, 
including 38 C.F.R. §§ 4.45, 4.71, and 4.71a, 
Diagnostic Codes 5002 and 5003.  If any of the 
benefits sought remain denied, issue an SSOC and 
provide the Veteran and his representative an 
appropriate period of time to respond.  The case 
should then be returned to the Board for further 
appellate review, if otherwise in order.  No 
action is required of the Veteran unless he is 
notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




